Exhibit 99 Zynex Announces New and Expanded Credit Agreement and Preliminary Fiscal Year 2009 Net Cash Balance March 22, 2010 Zynex, Inc. (OTCBB: ZYXI), a provider of pain management systems and electrotherapy products for medical patients with functional disability, announces that Zynex, Inc. and its subsidiary, Zynex Medical, have entered into a new 3-year revolving credit facility of up to $3.5 millionwith CapitalSource Bank, a California industrial bank, and have retired its prior credit agreement with Marquette Healthcare Finance.The new credit agreement with CapitalSource will provide a long-term facility for Zynex’s plans of continued growth.Zynex has not drawn any funds from the CapitalSource credit facility at this time.Zynex will file a Form 8-K Report with additional information on this new credit facility. As previously stated, Zynex ended 2009 with no indebtedness under its prior credit facility with Marquette Healthcare Finance. Zynex is pleased to further report preliminarily a net cash balance as of December 31, 2009 of $862,000. Management views the cash generated during the third and fourth quarters of 2009 as particularly impressive because the cash balance at year-end is after the payment of a 2007 tax liability as well as the retirement of the Anthem Wellpoint settlement; both of which, were paid off completely in 2009. Zynex is in the process of completing 2009 audited financials. Thomas Sandgaard, CEO of Zynex comments: “The credit agreement with CapitalSource will give Zynex increased strategic flexibility.We are very proud to announce that Zynex had $862,000 in net cash at the end of the year even after paying off the entire Marquette Healthcare Credit facility and before utilizing any of the new facility with Capital Source. The recent move to our new headquarters as well as the addition of this new credit facility improves Zynex’ ability to take advantage of strategic opportunities as they may arise while also representing a funding source to run our existing business for the benefit of our shareholders”. About Zynex Zynex, Inc. (founded in 1996) engineers, manufactures, markets and sells its own design of electrotherapy medical devices in two distinct markets: standard digital electrotherapy products for pain relief and pain management; and the NeuroMove(TM) for stroke and spinal cord injury (SCI) rehabilitation. Zynex's product lines are fully developed, FDA-cleared, commercially sold, an have been developed to uphold the Company's mission of improving the quality of life for patients suffering from impaired mobility due to stroke, spinal cord injury, or debilitating and chronic pain. Safe Harbor Statement Certain statements in this release are "forward-looking" and as such are subject to numerous risks and uncertainties. Actual results may vary significantly from the results expressed or implied in such statements.
